MEMORANDUM **
Thomas Salinas appeals his conviction, following a three-day jury trial, for possession of child pornography, in violation of 18 *382U.S.C. § 2252(a)(5)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Salinas contends that the district court abused its discretion by admitting photos of child pornography even though the parties already stipulated that the photos depicted actual child pornography transmitted in interstate commerce.
We review for abuse of discretion the district court’s evidentiary rulings and we find no abuse of discretion. United States v. Merino-Balderrama, 146 F.3d 758, 761 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.